Citation Nr: 1715339	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 16, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for PTSD, currently evaluated as 30 percent disabling from December 16, 2008.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to December 1969.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The September 2010 decision granted service connection for PTSD that was assigned an initial 30 percent rating from July 13, 2010.  The Veteran objected to effective date (10/20/10 Notice of Disagreement) and the May 2011 decision assigned an effective date of December 16, 2008, to which he also objected (2/6/12 VA 9 Appeal to Board of Appeals).  A January 2012 rating decision denied entitlement to a TDIU.

In September 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development as to his increased rating and TDIU claims.  The Board directed the AOJ to issue a statement of the case (SOC) as to his claim for an effective date earlier than December 16, 2008 for the grant of service connection for PTSD.  The SOC was issued in January 2016, the Veteran perfected his appeal as to the matter in February 2016, and the claim was certified to the Board in April 2016 (4/30/16 VA 8 Certification of Appeal).

The Board notes that, in February 1970, the Veteran appointed the North Carolina Department of Veterans Affairs (NCVA) to represent him before VA (2/20/70 VA 21-22 Appointment of Veterans Service Organization as Claimant Representative).  However, in a May 2010 signed statement, he requested to remove the "NCVA/The American Legion" as his representative, and said that he wanted to represent himself.  The Veteran has not appointed a new representative in his current case.  As such, the Board considers that the Veteran is proceeding pro se in his appeal.


FINDINGS OF FACT

1.  On December 16, 2008, more than one year following his discharge from active service, the Veteran filed his original claim for service connection for PTSD.  The record includes no communication from him or a designated representative received earlier than December 16, 2008 that constitutes either a formal or informal claim of service connection for a psychiatric disability.

2.  The weight of the medical and other evidence of record is against a finding that the Veteran's service-connected PTSD disability has been manifested by more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks since the initial grant of service connection; occupational and social impairment with reduced reliability and productivity has not been demonstrated at any time.

3.  The Veteran's service-connected disability does not preclude substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 16, 2008 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2016).

2.  The criteria for an initial rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.3, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

This appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No such error has been alleged here.

VA has obtained all available records, including service treatment records and non-VA medical records.  The Veteran did not identify any relevant VA medical records.

The Veteran underwent VA examinations in August 2010 and October 2013, and the examination reports are of record (8/31/10 VA Examination; 2/10/14 VA Examination).  The August 2010 and October 2013 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to rate the PTSD disability. 

In its September 2014 remand, the Board noted that the Veteran indicated he had ongoing treatment with L.G., M.A., a licensed psychological associate, who provided a July 2011 opinion regarding the severity of his service-connected PTSD.  The Board instructed the AOJ to send the Veteran a letter advising of VA's requisite duty to assist him in developing his TDIU claim and requesting information and authorization allowing VA to request records of his relevant private treatment, including those from Ms. G.  The Veteran did not respond to the AOJ's October 2014 letter (10/15/14 Standard 5103 Notice).

There is no indication in the record that the letter requesting authorization for VA to obtain records of the Veteran's treatment for PTSD by Ms. G. was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand to obtain the outstanding private medical records is not warranted.

There is no indication that the Veteran's claimed disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181-83 (2007) (stating that the mere passage of time not a basis for requiring of new examination).

The Board finds the duties to notify and assist have been met.

II. Facts and Analysis

A. Earlier Effective Date

Contentions

The Veteran contended that December 16, 2008 was the more appropriate effective date for the grant of service connection for PTSD (10/20/10 Notice of Disagreement).  His February 2012 notice of disagreement  (2/6/12 VA 9 Appeal to Board of Appeals) and February 2016 substantive appeal do not offer another appropriate effective date (2/29/16 VA 9 Appeal to Board of Appeals).

Legal Criteria

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (a) (2016). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg.  57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157 (2016).  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the appellant's claim was received by VA prior to that date, the former regulations apply and are applicable to his case.

Thus, the essential elements for any claim, whether formal or informal, are 
(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See 38 C.F.R. § 3.1 (p) (2016); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran does not contend that he filed a claim within one year of his separation from service, but maintained that the effective date for his service-connected PTSD should be December 16, 2008.  The RO essentially agreed in its May 2011 rating decision that effectuated the December 16, 2008 date for service connection for PTSD.  The Veteran continued his appeal but did not offer another appropriate effective date.

Following its review of the record, the Board finds that December 16, 2008, but no earlier, is the correct effective date for the award of service connection for the Veteran's PTSD, because that is the date of receipt of his initial claim for service connection for this disability.  There is no indication between the Veteran's date of separation from active duty service on December 7, 1969, and the date of receipt of his claim for PTSD, that he intended to file a claim for service connection. 

In this case, while the Veteran submitted a request for education benefits in February 1970 (2/20/70 Education General), there is absolutely no indication of an intent to claim service connection for PTSD, or medical evidence of treatment for the disorder, prior to December 16, 2008.  See Ellington v. Nicholson, 22 Vet. App. 141, 144 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [veteran] to seek secondary service connection . . . . While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.").

In reaching this decision, the Board has considered the Veteran's written statements. However, it is clear that he did not file a formal or informal claim for service connection prior to December 16, 2008.  Thus, the date of the claim controls.  The Board has also considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the weight of the probative evidence of record against the claims.  This appeal must be denied.

B. Increased Rating

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria


A. PTSD

Contentions

The Veteran contends that his service-connected PTSD causes major impairment that warrants a higher initial rating (10/20/10 Notice of Disagreement).  He argues that a 70 or 100 percent rating more accurately represents the severity of his service-connected PTSD.

Thus, the Veteran maintains that a higher rating is warranted for his PTSD.


Rating Criteria

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities. 

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) with regard to all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-V because the DSM-IV had been rendered outdated upon the publication of the DSM-V in May 2013.  Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. 

Id. (emphasis added).

So, the DSM-IV would apply as this case was certified to the Board in March 2014 (3/17/14 VA 8 Certification of Appeal), prior to the new rule.  Much of the relevant evidence in this case was obtained during the time period that the DSM-IV was in effect, and the Board will consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V. 

According to DSM-IV, Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, that provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

Under DSM-IV, a GAF score of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed woman avoids friends, neglects family and is unable to work).

A GAF score of 41 to 50 is commensurate with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates an assessment of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2016); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).

Analysis

Upon review of the probative and objective medical evidence of record, the Board is of the opinion that no more than the currently assigned initial 30 percent disability evaluation is warranted for the Veteran's service-connected PTSD.  In this case two VA examiners considered the Veteran less impaired than a private clinician.  In fact, when examined by VA in August 2010, the Veteran reported only "sporadic" symptoms about 30 percent of the time, and the October 2013 VA examiner noted the Veteran's report that his mental health symptoms "stayed about the same" since his last VA examination and none of his symptoms had gotten noticeably worse. 

The examiners assigned GAF scores commensurate with mild to moderate disability, with a GAF sore of 58 assigned by the August 2010 VA examiner. indicative of moderate disability, and a GAF score of 68 assigned by the August 2013 VA examiner, indicative of mild disability, although Ms. G., the private clinician, assigned a GAF score of 38 in February 2009 and July 2011, indicative of major impairment (1/9/09 Third Party Correspondence; 6/16/11 Third Party Correspondence). 

In February 2009, Ms. G., the licensed psychological associate, noted that she saw the Veteran in January 2009.  His symptoms included intrusive thoughts, traumatic nightmares, distress at exposure to triggers that reminded him of past trauma, avoidance of conversations about his military service, estrangement and detachment from others, hypervigilance, hyperirritability, problems with memory and concentration, and exaggerated startle response.  He preferred to spend time alone, felt distant from people, and had a hard time trusting others.  Ms. G. stated that the Veteran's physician and family recommended that he take medication for his irritability.  The Veteran avoided crowds.  In a public place such as a restaurant, he preferred to sit with his back to the wall to watch the room for signs of danger.  He was easily startled by loud noises and had problems with his memory and concentration.  The Veteran's mood was dysthymic and his affect restricted.  He was oriented with no hallucinations or delusions, had limited judgment and insight, and there was no homicidal or suicidal ideation.  His dress was normal.  

According to Ms. G., the Veteran's symptoms interfered significantly in his professional social, and personal life.  His hypervigilance and hyperarousal prevented him from being consistently productive at any job.  His problems with memory and concentration negatively impacted his ability to learn new skills.  Because of his hyperirritability and hypervigilance, he was severely compromised in his ability to initiate or sustain work relationships.  Because of his isolating behaviors and lack of trust, he was also severely compromised in his ability to initiate or sustain social relationships.  Ms. G. considered the Veteran to be totally and permanently disabled and unemployable.

The August 2010 VA examiner considered the Veteran less impaired and noted the Veteran's report of sporadic symptoms approximately 30 percent of time, that included sleep difficulty and intrusive thoughts, with an easy startle, and that he was somewhat hypervigilant and intolerant of large crowds.  The Veteran was tense approximately 30 percent of the time, and denied panic attacks and suicidal thoughts.  He saw a private therapist for a year and a half and went every six weeks.  They talked and he said it helped a lot to talk with her.

The Veteran worked at a parts department for a Ford dealership for 38 years.  It went out of business in 2008 and he worked part-time for the past 2 years at variety store, approximately 20 hours per week, and did not miss any work because of psychiatric symptoms.  The Veteran lived alone, had a few friends, liked to do woodworking and went to church.  He was married twice and had one child with whom he was not close.

The Veteran was alert and cooperative and casually and appropriately dressed.  There were no loosened associations or flight of ideas.  His mood was calm and his was affect appropriate.  He had no suicidal or homicidal ideation or intent, and no impairment of thought processes or communications.  There were no delusions, hallucinations, or ideas of reference, or suspiciousness.  He was oriented and his memory, insight, and judgment appeared adequate.

The examiner observed that the Veteran was less interested in being with others socially and he felt distant from other people.  He had a sleep disturbance and was easily startled and hypervigilant.  The Veteran was anxious 30 percent of the time.  These problems interfered with social activities and caused distress.

In July 2011, Ms. G. reported that she last saw the Veteran in June 2011 and he suffered "significant distress" in all areas of his life due to PTSD stressors (6/16/11 Third Party Correspondence).  He had sleep difficulty and the sound of helicopters triggered combat-related memories that caused anxiety and prevented him from returning to sleep.  The Veteran had to stay busy all the time or be consumed by intrusive thoughts.  He was more irritable.  Ms. G. reiterated that the Veteran was "totally and permanently disabled."

The October 2013 VA psychologist-examiner found that the Veteran had diminished interests, felt detached from others, had a restricted range of affect, and sleep and concentration difficulty.  "Mild" psychiatric symptoms were noted.  The Veteran said that, since 2010, his relationships with his family improved, particularly with his sister.  He saw his mother weekly and had a good relationship with his brother.  He had approximately six friends through church (they sang in the choir together) but was not particularly close with any of them.  They also sang at neighborhood rest homes about once a week.  He enjoyed woodworking and related hobbies and attended church weekly.

The Veteran had a good relationship with his son with whom he talked two or three times a week and dated the same woman for twelve years.  It was not serious because he would not let it be.  He described it as a relatively good relationship.  The Veteran worked part-time at a variety store, approximately 20 to 23 hours a week.  He worked on his own without interaction with others and liked his job.  The Veteran saw Ms. G. since January 2009, and saw her every 4 to 6 months for one hour, that he believed was helpful, and received no other psychiatric treatment or medications.

The Veteran said that his mental health symptoms "stayed about the same" since his last VA examination and that none of his symptoms were noticeably worse.  He had nightmares twice a month, intrusive thoughts, and was occasionally startled by helicopters and airplanes taking off, but was not hypervigilant.  The examiner observed that the Veteran had no problem going out to lunch with friends, going to church, or running errands.  The Veteran did not actively avoid others but felt distant from them and preferred to be alone.

The examiner found that the Veteran was open and cooperative with good hygiene and grooming, and normal speech.  The Veteran was alert and oriented and his memory was intact.  His thought processes were logical with no evidence of delusions or hallucinations.  He described his current mood as "subtle" and a normal range of affect was noted, with no suicidal or homicidal ideation.

The Veteran said that his symptoms did not impact his ability to work in his current position and that he did fine in the past working with others, but he did not have closeness with other people including close friends.

The VA examiner stated that the Veteran had some long-standing interpersonal relationships, generally functioned well, had regular and positive contact with his family, numerous social contacts, regular activities (he attended church and sang in the church choir), was in an on-going, long-term dating relationship, and continued employment without difficulty.  The examiner commented that it was likely that the Veteran's symptoms impacted the amount of work he was able to do, most notably, the Veteran's difficulty with motivation and limited desire for social interaction.  His symptoms have not wholly prevented him from maintaining gainful employment at his current position, but perhaps limited his number of hours.  

A veteran may only qualify for a given disability rating for a mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d at 112.

The August 2010 and October 2013 VA examination reports reflect symptoms consistent with a 30 percent evaluation including some sleep disturbance, depressed mood, and anxiety. 

The Veteran has not been shown to have most of the symptoms listed as examples in the criteria for a 50 percent rating, let alone a 70 or 100 percent rating.  Significantly, the record shows that he has been able to maintain effective social and occupational relationships.  He has succeeded in his employment and in maintaining relationships with his son (according to the 2013 VA examiner), other relatives, friends and his church; and examiners have found the disability to be in the mild to moderate range with findings of mild disability predominating.  

While Ms. G. found the Veteran to be severely impaired, her finding appears inconsistent with his history and apparent treatment plan, as noted by the October 2013 VA examiner.  Ms. G. described the Veteran's symptoms as being extensive and severe that rendered him "totally and permanently disabled".  Although the Veteran reported in August 2010 that he was scheduled for visits with Ms. G. every six weeks, he told the October 2013 VA examiner that he was only scheduled for 
2 to 3 one-hour therapy sessions a year.  In any event, there are no records to document his treatment with her, other than her February 2009 and July 2011 statements, despite VA's request for her treatment records (see e.g., 6/1/11 MAP-D Development Letter).  The October 2013 examiner noted that a patient with the severity of symptoms described by Ms. G. required much more rigorous treatment.

Further, it is unclear to the Board, as it was to the October 2013 VA examiner, how Ms. G. could find the Veteran totally and permanently disabled while he worked over 20 hours a week, volunteered at church, and donated his time during the week to sing to rest home residents, all of which remained constant activity over the past several years.  The examiner also commented that the Veteran's primary care physician characterized his mental health state as "stable without meds" in January 2012 (2/10/14 VA Examination, page 4).  

Thus, the Board finds the 2010 and 2013 VA examination reports are more persuasive than the February 2009 and July 2011 statements from Ms. G.

In sum, the weight of the probative medical evidence demonstrates that the Veteran does not have symptoms that more nearly approximate to those needed for a 
50 percent rating.  In this regard, he worked part-time, had a few friends, and some recreational and leisure activities.  He did not, however, demonstrate symptoms such as a flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; or panic attacks more than once a week.  Although Ms. G. reported that the Veteran had memory problems and limited insight and judgement, neither the 2010 or 2013 VA examiner found that he manifested memory impairment, impaired judgment or impaired abstract thinking.  While there was evidence of difficulty with his social relationships, as indicated with his marital relationships, he is shown to have been able to function at work.  The Board finds that such are more nearly approximate by a finding of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks - consistent with the currently assigned initial 30 percent evaluation that he was awarded.

The Board acknowledges that, in support of his contention that a 100 percent rating is warranted for his PTSD, the Veteran points to a prior Board decision (reportedly docket #91-22 891) that granted a 100 percent rating to another veteran (10/20/10 Notice of Disagreement, page 3).  The Board is unable to locate and review the full decision referenced by the Veteran in its archives.  According to the limited excerpt he provided, in the other case, the Board recognized the statement of disability provided by a psychiatrist who treated the other veteran for "many years", and with whom he conducted monthly therapy and had "a long and on-going clinical relationship, to find it "factually ascertainable" that the other veteran was 
100 percent disabled.  In any case, the Board finds that the prior Board decision reference by the Veteran to not be probative as it was based on the facts of a different Veteran's case.  Indeed, Board decisions are not precedential.  38 C.F.R. § 20.1303.

The Board is constrained to observe that, in this Veteran's case, Ms. G. appears to have treated him for no more than four years (reportedly from January 2009 to October 2013) and conducted therapy every six weeks (according to the August 2010 examiner) or only 2 to 3 times a year (according to the October 2013 examiner), that would hardly qualify as a long and on-going clinical relationship.  Nor did Ms. G. provide even one clinical record of her treatment of the Veteran upon which the Board could rely to corroborate her opinion of the severity of his PTSD, and essentially ignored VA's records request (see e.g. 6/1/11 MAP-D Development Letter).

Thus, the Board concludes that the weight of the lay and medical evidence of record is against an initial rating higher than 30 percent for PTSD.  Moreover, as the preponderance of the probative medical and other evidence of record is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

B. TDIU

Legal Criteria

A TDIU may be assigned where the schedular rating for the service-connected disabilities is less than 100 percent, when it is found that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  Unemployability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2016).  Factors to be considered are the Veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 (1991). 

The regulatory scheme for a TDIU provides both objective and subjective criteria.  See Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91.  The objective criteria, set forth at 38 C.F.R. § 3.340 (a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16 (a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 
70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the criteria include both objective and subjective standards.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough for a TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain and retain employment.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran does not currently meet the percentage requirements for a TDIU, inasmuch as there is not a single disability rated 40 percent or more (PTSD, rated 30 percent disabling, is his only service-connected disability); but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16 (a), (b).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board finds, as detailed below, that the objective and probative medical and other evidence of record weighs against a finding that the Veteran's service-connected disability renders him unemployable and, thus, referral of his TDIU claim to the Director of Compensation Service is not warranted.

The evidence includes the Veteran's October 2010 formal claim for a TDIU in which he reported that he was too disabled to work since December 2008 (9/20/10 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  He worked full time in an automobile parts department (that closed) from 1969 to 2008.  He currently worked part-time, earned $8,885.00 in the past year, and presently earned $580.00 a month.  The Veteran completed four years of high school and remarked that he was unable to work full time for two years because of bad nerves.

In February 2009 and July 2011, Ms. G. considered the Veteran permanently and totally disabled and unemployable.  The Board finds that the probative evidence of record does not support her conclusion.  

The August 2010 and October 2013 examiners noted that the Veteran worked part-time in a variety store, approximately 20 to 23 hours a week, and liked his job.  He unloaded weekly deliveries and assembled furniture.  The Veteran told the October 2013 VA examiner that his PTSD symptoms did not impact his ability to work in his current position.  The Veteran said that he did fine in the past working with others but did not have closeness with other people including close friends. 

The record shows that the Veteran worked for the same employer for nearly 
40 years until it closed in 2008.  He had the same part-time job for over two years, that he enjoyed, and worked 20 to 23 hours a week.  The Veteran has not reported, and the evidence does not show, that he required special accommodations to maintain this job.    

The October 2013 examiner acknowledged that the Veteran's PTSD symptoms impacted the amount of work the Veteran was able to do, but found that they did not wholly prevent him from maintaining gainful employment at his current position, although they, perhaps, limited his number of hours.  The examiner found no reason to suspect that the Veteran's symptoms would fully prevent him from working in the future.  

In sum, the Board concludes that the weight of the objective medical and other evidence of record is against a finding that the Veteran's service-connected PTSD precludes substantially gainful employment for which his education and occupational experience would otherwise qualify him and, thus, his claim for a TDIU must be denied.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. 5107(b).


ORDER

Entitlement to an effective date prior to December 16, 2008 for the grant of service connection for PTSD is denied.

Entitlement to an initial rating higher than 30 percent for PTSD is denied.

Entitlement to a TDIU is denied.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


